ARKOW, Judge,
concurring in the result:
I agree with the majority that petitioner is not entitled to relief by this Court.
*642The Uniform Code of Military Justice [hereinafter UCMJ] establishes a system of review for trials by courts-martial. Article 69, UCMJ, limits the review of cases in which review is not otherwise required by a Court of Military Review under Article 66, UCMJ.1 In such cases review is limited to an examination of the record of trial in the Office of the Judge Advocate General to determine whether “any part of the findings or sentence is found to be unsupported in law or if reassessment of the sentence is appropriate____” Article 69(a), UCMJ. Article 69 limits review by a Court of Military Review only to those cases which are subject to action by and referred to it by the Judge Advocate General.
In Barnett v. Persons, 4 M.J. 934 (A.C.M.R.1978), this Court held:
From final convictions by ordinary special courts-martial, the only avenue of appellate relief is that which petitioner has taken under Article 69, Uniform Code of Military Justice. There is no provision for a further appeal to this Court, and we are certain that if Congress had intended this Court to review actions taken by The Judge Advocate General on Applications for Relief under Article 69, it would have so indicated when it extensively revised the Uniform Code of Military Justice, including Article 69, in the Military Justice Act of 1968, P.L. 90-632 (82 Stat. 1335).
Id. at 935. Considering the applicability of the All Writs Act, 28 U.S.C. § 1651, the Court concluded it was without jurisdiction to consider the case. In Littleton v. Persons, 7 M.J. 582 (A.C.M.R.1979), the rule enunciated in Barnett was applied to a general court-martial, again concluding that the All Writs Act did not confer jurisdiction where there has been final review under Article 69. Neither Barnett nor Littleton involved constitutional claims.
In United States v. Snyder, 40 C.M.R. 192 (C.M.A.1969), the Court of Military Appeals was asked to exercise its extraordinary writ power to review a special court-martial conviction that was reviewed pursuant to Article 69, UCMJ. It concluded that as the case could never come before the Court in the ordinary course of review, an extraordinary writ could in no way aid in the Court’s exercise of its jurisdiction. The Court concluded that “We cannot by judicial fiat enlarge the scope of our appellate review to embrace those cases which Congress thought justified no remedy beyond the powers it so recently confided to the Judge Advocate General under [Article 69, UCMJ].”2 Id. at 195; accord, Robison v. Abbott, 49 C.M.R. 8 (C.M.A.1974).
As an exception to the general rule that extraordinary writ petitions will not be heard to review courts-martial that are final, the Court of Military Appeals has held on a number of occasions that it:
... is not powerless to accord relief to an accused who has palpably been denied constitutional rights in any court-martial; and that an accused who has been deprived of his rights need not go outside the military justice system to find relief in the civilian courts of the Federal judiciary.
United States v. Bevilacqua, 39 C.M.R. 10, 12 (C.M.A.1968).
The majority opinion concludes that Unger v. Ziemniak, 27 M.J. 349 (C.M.A.1989), overrules the line of cases that includes Littleton, Barnett, and Snyder, supra. I disagree.
The basis of the Unger decision leaves no doubt that the reason the Court concluded that they had extraordinary writ power was because Unger’s claim involved a constitutional right. The Court stated:
We are convinced that, from the outset, Congress has never intended to allow evasion of the safeguards provided to servicemembers by the Constitution and the Uniform Code. If, however, this *643Court lacked jurisdiction to grant extraordinary relief in cases like this, it would be easy to bypass those safeguards____ Congress never intended that this Court sit by helplessly while courts-martial are misused in disregard of an accused servicemember’s rights under the Constitution or the Uniform Code. Accordingly ... we have jurisdiction to grant extraordinary relief.
Unger, 27 M.J. at 355.
To extend the Unger decision to all cases where review is final under Article 69, UCMJ, contrary to the holdings in Little-ton and Barnett would, in essence, create an unnecessary additional review of courts-martial through the extraordinary writ avenue. This was never intended and we should not have such an expansive interpretation of the Unger decision in deciding this case when it is not necessary to do so. That is not to say that a violation of a constitutional right is the only situation where the Court should entertain an extraordinary writ. Those cases should be addressed if they are before this Court, not in this case.
I would limit the holding to a conclusion that a petitioner is entitled to an extraordinary writ in a case where an Article 69, UCMJ, review has been completed only when the petitioner asserts a violation of Constitutional protection. Here, petitioner claims unlawful command influence which, if true, is a violation of his due process right to a fair and impartial trial. Thus, we should hear the petition. Having examined the allegations and reviewed the record I would also deny the petition.

. Article 66, UCMJ, generally provides for an appeal to this Court in cases where the approved sentence includes death, a punitive discharge, or confinement for one year or more.


. The opinion in Snyder has been criticized as being too narrowly focused because it unnecessarily limits the courts’ ability to grant relief in situations affecting the constitutional rights of servicemembers. See McPhail v. United States, 1 M.J. 457, 462 (C.M.A.1976). I agree.